PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/693,256
Filing Date: August 31, 2017
Appellant(s): Hill et al. 



__________________
Erin K. Bowles (Reg. No. 64,705) 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 22, 2021, appealing from the Office action mailed August 21, 2020.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 21, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Response to A.1 “Noah and Xiang Do Not Teach or Suggest All of the Claim Limitations of Independent Claims 1 and 7” 
Appellant argues that Noah in view of Xiang fails to teach or suggest all the limitations of independent Claims 1 and 7, arguing that Noah does not disclose a user interface that 1) receives an input to “dynamically vary a desired sweet-spot location relative to the loudspeaker setup position” and that 2) sends a request “to dynamically steer a sweet-spot location in real-time.”  These arguments are addressed in turn below.
Regarding Appellant’s former argument, Appellant asserts that Noah does not teach “vary[ing] a desired sweet-spot location relative to the loudspeaker setup position” because the user interface taught by Noah only allows a user to set a sweet-spot position relative to room dimensions and then requires subsequent steps for speaker positioning.  These arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and ignore or misconstrue the teachings of Noah.  Contrary to Appellant’s conclusion that “Noah is only allowing the user to set the sweet-spot position relative to the room dimensions” (emphasis added), Noah teaches see, e.g., Noah, paras. 8, 9, 32, 48, and 51-53 and Figs. 4 and 5), resulting in movement of the sweet spot relative to the speakers.  Further, Noah explicitly discusses positioning of the sweet spot relative to speakers, describing calculating relative volume and delay values for speakers based on distances from the sweet spot (see, e.g., id., paras. 16 and 31) and describing transmitting “both relative distance between each speaker and the sweet spot and the x-y room coordinates of each speaker and the sweet spot” (id., para. 35, emphasis added).  Contrary to Appellant’s argument, additional user interface features of Noah, including setting speaker positions or room dimensions, does not preclude teaching movement of a sweet spot relative to speakers as discussed.  This is supported by Appellant’s own disclosure, which discusses receiving setup input for a user interface including a distance between speakers and room dimensions (see, e.g., Specification, para. 97) in addition to setting a sweet-spot location.
Regarding Appellant’s latter argument, Appellant argues that the Office admits that “Noah does not disclose dynamically steering the sweet-spot in real-time” and that Xiang does not make up for the deficiencies of Noah because it “does not disclose dynamically varying a desired sweet-spot location relative to the loudspeaker setup position.”  This argument is a piecemeal analysis of the references that fails to consider obviousness in view of the teachings of the applied references taken together.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); and In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  As discussed in the final Office action, see, e.g., Noah, paras. 8, 32, and 52 and Fig. 4), it appears to be silent regarding steering a sweet-spot location in real-time in the sense of providing real-time feedback in addition to visual user interface feedback.  Xiang is relied on for the narrow teaching of real-time audio or sound field feedback in response to user input (see, e.g., Xiang, para. 63).  Note that Xiang need not explicitly use the phrase “sweet spot” to render obvious real-time changes to a sound field in response to user input.  Real-time sound field feedback relative to manipulation of a sweet spot representation would have been obvious in combination with the teachings of Noah as discussed in the final Office action.  Further, as a sweet spot is a property or characteristic of a sound field, real-time modification of a sound field as taught by Xiang comprises real-time modification of a sweet spot.  

Response to A.2 “Claim 1 is Separately Patentable Because Noah Teaches Away From The Claimed Invention” 
Appellant argues that Noah teaches away from the limitation “dynamically steer a sweet-spot location in real-time in response to the user input without repositioning the loudspeaker setup position” because Noah “does not provide [for] adjusting the sweet-spot without adjusting the room dimensions and position of the speaker.  As discussed above, these arguments are inconsistent with a broadest reasonable interpretation of the claim language at issue and ignore or misconstrue the teachings of Noah.  Noah teaches positioning of a sweet spot independent (at least temporally and using different user interface features) from setup relative to room dimensions or speaker positions see, e.g., Noah, paras. 8, 9, 32, 48, and 51-53 and Figs. 4 and 5).  Further, disclosure of additional user interface features allowing setting of room dimensions or speaker positions cannot reasonably be viewed as teaching away from “steer[ing] a sweet-spot location … without repositioning the loudspeaker setup position” as claimed at least because Appellant’s own disclosure describes receiving user input for setting room dimensions and relative speaker positions (see, e.g., Specification, paras. 68, 69, and 97 and Fig. 4B) in addition to setting a sweet-spot location.

Response to A.3 “Claim 2 and 8 Are Separately Patentable Because Noah And Xiang Do Not Teach Or Suggest All Of The Limitations Of The Claims” 
Appellant argues that slider bars taught by Noah are relied on by the examiner to teach “a sweet-spot button” moveable relative to speaker icons.  This is an incorrect interpretation of the stated rejection.  As discussed in the final Office action, Noah teaches a sweet spot adjustment graphical user interface providing a drag-to-position mode for coarse positioning of a sweet-spot element or item (see, e.g., Noah, paras. 8 and 32 and Fig. 4), the sweet-spot element or item, which is described and illustrated as being displayed in the user interface, being relied on to represent “a sweet-spot button” as claimed.  Reference to the contrast between the drag-to-position mode and slider bars that may be used for fine positioning is provided to indicate the likely intended reference to Figure 4 in paragraph 32 of Noah to illustrate coarse positioning by dragging.  However, in both the coarse and fine positioning instances, the user interface of Noah provides for movement of the sweet spot element or item such that it can be viewed as “a sweet-spot button” moveable relative to speakers of the system.

Response to A.4 “Claim 6 Is Separately Patentable Because Noah And Xiang Do Not Teach Or Suggest All Of The Limitations Of The Claims” 
Appellant argues that the combination of Noah and Xiang fails to teach or suggest a loudspeaker system “comprising only a pair of loudspeaker assemblies” because an embodiment of Xiang involving only two speakers “does not disclose this embodiment provides a sweet-spot with surround sound.”  It is noted that the phrase “surround sound” is not found in Claim 6 or any other of the current claims.  Appellant appears to be seeking to improperly import limitations into the claims.  Further, obviousness is based on the combination of Noah and Xiang, with Noah providing various examples and discussion indicative of surround sound arrangements (see, e.g., Noah, paras. 19, 21, and 41 and Figs. 4, 6, and 7).  Appellant’s arguments amount to an unpersuasive piecemeal analysis of the references as discussed above.

Response to B.1 “Noah, Xiang and Christoph Do Not Teach or Suggest All of the Claim Limitations of Independent Claim 14” 
Appellant argues that Noah in view of Xiang and Christoph fails to teach or suggest all the limitations of independent Claim 14, arguing that the Office admits that Noah and Xiang do not disclose dynamically steering the sweet spot between first and second locations but does not show how Christoph teaches or suggests moving listening positions.  This argument misinterprets the combination of the applied references or ignores relevant teachings of Christoph.  While Noah teaches dynamic movement of a sweet spot and corresponding changes in speaker configuration related see, e.g., Noah, paras. 3, 17, and 31), it is silent regarding steering audio beams in the sense of audio beamforming or other directional steering.  Christoph is relied on for teaching the obviousness of dynamic configuration of a listening area or sweet spot by using audio beamforming to steer a direction of sound beams (see, e.g., Christoph, Abstract, paras. 18, 23, 27, and 33, and Fig. 4).  Although Christoph indicates use of user input to change a listening position or sweet spot (see, e.g., id., para. 24), Christoph need not describe features such as receiving user input on a display screen in order to render obvious the claim limitations at issue in combination with the teachings of Noah and Xiang.  Appellant’s arguments amount to an unpersuasive piecemeal analysis of the references as discussed above.

Response to B.2 “Noah Teaches Away From The Claimed Invention in Claim 14” 
Appellant argues that Noah teaches away from the limitation “dynamically steer a sweet-spot location in real-time in response to the user input without repositioning the loudspeaker setup position” for reasons previously stated.  The arguments provided above in response to A.2 are applicable.








Respectfully submitted,

/CONRAD PACK/
Examiner, Art Unit 2174


Conferees:
              /SHERIEF BADAWI/              Supervisory Patent Examiner, Art Unit 2174                                                                                                                                                                                          

   /CHRISTOPHER J FIBBI/   Primary Examiner, Art Unit 2174                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.